Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 10, 2015

                                          No. 04-15-00679-CR

                                        IN RE Jaime LUEVANO

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On October 29, 2015, relator filed a pro se petition for writ of mandamus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on November 10, 2015.




                                                           _________________________________
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 15-03-00028-CRK, styled The State of Texas v. Jaime Luevano, pending
in the 218th Judicial District Court, Karnes County, Texas, the Honorable H. Paul Canales presiding.